Citation Nr: 9931130	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  91-40 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether new and material 
evidence has been submitted to reopen the claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1989 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  The 
Board remanded this case in June 1992 and in February 1995 
for further development.  The case is now ready for Board 
adjudication.  


FINDINGS OF FACT

1.  The Board denied service connection for a skin disorder 
and for a chronic acquired psychiatric disorder, claimed as 
post-traumatic stress disorder, in September 1984.  This is 
the last final decision as to these claims.  

2.  Evidence submitted subsequent to the September 1984 Board 
decision denying service connection for a skin disorder when 
viewed in the light of all of the evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence submitted subsequent to the September 1984 Board 
decision denying service connection for a chronic acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder, when viewed in the light of all of the evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  The claim for service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

5.  The veteran did not engage in combat with the enemy.

6.  There is no credible supporting evidence of the existence 
of the alleged noncombat stressors.


CONCLUSIONS OF LAW

1.  The decision of the Board in September 1984 denying 
service connection for a skin disease and for post-traumatic 
stress disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1104 (1999).  

2.  Evidence received since the September 1984 Board decision 
in respect to the claim for service connection for a skin 
disorder is not new and material, and this claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

3.  Evidence received since the September 1984 Board decision 
in respect to the claim for service connection for PTSD is 
new and material, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

4.  The veteran has submitted evidence of a well-grounded 
claim of entitlement for service connection for post-
traumatic stress disorder.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his initial claim for a skin disorder in 
April 1968, and the RO denied the claim in June 1968.  A 
claim for anxiety and nervousness was filed in February 1977 
and denied in July 1977.  In September 1984, both claims came 
before the Board, which denied them on a new and material 
evidence basis, following RO denials in December 1978, June 
1982, and September 1982.  The veteran then attempted to 
reopen the claims in November 1988, but the RO, finding no 
new and material evidence, denied them in June 1989.  The 
veteran appealed in November 1990.  Subsequently, the Board 
remanded the case in June 1992 and in February 1995.  
Following the necessary additional development, the case is 
now ready for appellate adjudication.  

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1999); 38 C.F.R. § 20.1100, 20.1103; 20.1104 (1999).  New 
and material evidence means evidence not previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

I.  New and Material Evidence for a Skin Disease

Pertaining to the claim for a skin disorder, evidence 
previously considered by the Board in its September 1984 
decision comprised, generally, the service medical records, a 
June 1968 VA dermatology examination, an April 1977 VA 
dermatology examination, with associated photographs, and VA 
outpatient treatment records.  

The veteran's service entrance examination initially noted 
scattered islands of depigmentation over his entire body.  In 
May 1964, it was noted that he had "progressive" vitiligo of 
five years' duration.  He was referred for dermatology 
consultation, where the impression was vitiligo, described as 
a chronic idiopathic disorder.  The examiner commented that 
the condition was known to exacerbate and remit periodically 
and that it would not be affected by a change in environment.  
He considered that heroic treatment measures were 
unwarranted, but did suggest painting weekly with psoralen 
solution and the use of sunscreen lotion.  Subsequently, in 
July 1965, the treatment was found unsatisfactory, and the 
veteran was given cosmetic substances to stain the lighter 
portions of his skin.  In December 1966, it was noted that he 
had developed serious psychological problems because of his 
vitiligo.  The examiner noted that the prognosis was not 
good, as therapy was practically nil.  A dermatology 
consultant recommended treatment with Trisoralen to be 
followed by sun exposure.  In March 1966, it was noted that 
the veteran sought a transfer because of his belief that his 
skin disorder was worsened by the temperature, sun, and 
geographic conditions in Southern California.  The examiner 
stated that there was no background in the literature to 
support this contention.  In July 1967, it was noted that the 
veteran had been taking Trisoralen since December 1966 with 
some improvement.  The separation examination in April 1967 
indicated that the veteran had been found to have vitiligo of 
the hands and face and that he had been treated with 
Trisoralen.  

During a June 1968 VA dermatology examination, the veteran 
reported that the condition had been becoming progressively 
worse, which appeared to have been borne out by the 
examination itself.  By April 1977, a VA dermatology 
examination found extensive involvement of the vitiligo.  
VA outpatient records in May 1977 included the veteran's 
reported history that his pigmentation came and went.  A 
potassium hydroxide test at that time was positive for tinea.  
The diagnosis was vitiligo and tinea.  

Additional evidence relevant to this claim consists of (1) an 
October 1981 VA Consent for Treatment form; (2) VA hospital 
reports, outpatient treatment records, dermatology 
consultations, and disability evaluation examinations, dating 
from July 1982 to September 1996; (3) A September 1989 letter 
from the clinical coordinator of the Vietnam Veterans 
Resource Center; and (4) the veteran's hearing testimony 
before the RO in March 1991.  All of this material is new, in 
that it had not been before the Board during its initial 
denial in 1984.  It is not, however, material to the issue of 
service connection for a skin disorder.  

Item (1), the October 1981 VA Consent For Treatment revealed 
that the veteran had consented to treatment of his vitiligo 
by the application of a chemical substance to the skin 
surface for the purpose of permanently removing the pigment 
in order to bleach his skin to a single, homogeneous pale 
color.  After thorough discussion of various modes of 
therapy, the veteran chose this depigmentation over other 
methods of treatment.  

A VA hospitalization report for admission during July and 
August 1982 disclosed that, although he had been treated with 
Neutroderm lotion, Cleocin solution and Benoquin cream for 
his depigmentation condition, there had been no great 
improvement.  During VA hospitalization in August and 
September 1982, a dermatologist was consulted about the 
veteran's skin depigmentation.  On a previous admission, the 
dermatology department had run a series of tests to see if he 
possibly had vitiligo.  All the tests were negative and it 
was concluded that there was no evidence of a significant 
etiology for vitiligo.  The skin depigmentation condition 
caused problems when exposed to sun.   

A VA treatment record of December 1985 revealed that the 
veteran had admitted to suicidal ideation approximately two 
weeks before, reportedly stating that he felt trapped like a 
guinea pig in a cage.  
In March 1989, the veteran was admitted to a VA hospital for 
observation following threats of suicide, with admitting 
diagnoses of chronic paranoid schizophrenia and drug and 
alcohol abuse.  It was recorded that the veteran had stated 
in the past that all of his problems stemmed from his 
complete vitiligo, which had caused his skin to turn from a 
black pigmentation to white.  Examination of the skin 
revealed a vitiliginous lack of pigment, but no lesions.  
Following medication for his psychiatric disorder, the 
veteran stated that his depression was lessening and that he 
could control his depression as an outpatient.  An April 1989 
VA outpatient treatment record noted depigmentation for 
vitiligo approximately in 1980.  The diagnostic impression 
was vitiligo, status post depigmentation with Benoquin.  

A September 1989 dermatology consultation report indicated 
that the veteran had had vitiligo for 30 years.  He had been 
bleached nine years before, over a period of nine months.  
Since then he had had difficulty with sun exposure.  The 
diagnosis was vitiligo, status post total bleaching, and 
tinea pedis and tinea manus.  

A letter from the clinical coordinator of the Vietnam Veteran 
Resource Center, dated in September 1989, disclosed that the 
veteran's dermatological problems, which had caused his skin 
to turn much whiter and to become very sensitive to sunlight, 
was aggravating his psychiatric symptoms.  This individual 
opined that the loss of an integrated self-concept due to his 
skin condition "may be thought of as causing PTSD in and of 
itself."  

During his March 1991 hearing before the RO, the veteran 
testified that he had lost pigment in his skin while he was 
in Thailand.  Although he sought help and was sent to several 
medical centers, he was told that nothing could be done about 
the condition.  He thought, however, that stress paid a 
direct part in his losing the pigmentation in his skin so 
rapidly at that time.  

Records received in June 1995 from East Jefferson Mental 
Health Center include a March 1981 psychiatric evaluation, 
referring to an additional problem of loss of skin pigment 
covering most of the facial area and marked vitiligo of the 
dorsa of both hands.  The veteran stated that VA treatment 
had consisted of a cover-mark makeup, involving a combination 
of two different shades to match his normal skin tone.  He 
was unable to afford to purchase the make-up, and the VA did 
not provide it.  An April 1984 clinical treatment note 
indicated that the veteran was still under treatment with 
Benoquin, which was provided by VA. 

A VA skin examination in March 1996 noted complete loss of 
body pigment from head to toe, except for pigment and hair on 
the scalp, eyebrows, and general areas and irises.  The 
diagnosis was complete pigmentation (sic) of skin secondary 
to Benoquin therapy in the early 1980's.  A September 1996 VA 
general medical examination noted a history of vitiligo, 
which had improved with sunscreen lotion and Cidopirox.  

In reviewing the above evidence, the Board points out that 
this evidence is cumulative and thus not material to the 
issue of service connection for a skin disorder.  The veteran 
had been noted on his service entrance examination to have 
this skin condition.  He continued to have the disorder, 
diagnosed as vitiligo, during his years of service and still 
has it.  The veteran has produced no evidence that the 
vitiligo had been aggravated during active military service, 
that is, had increased in severity during service beyond the 
natural progress of the disorder.  Rather, the evidence shows 
that the condition tended to wax and wane regardless of his 
military activities and regardless of the type of treatment 
provided.  Whatever changes had occurred in pigmentation 
during service must thus be attributed to the natural 
progress of the disease.  38 C.F.R. § 3.306.  

Moreover, none of the newly-submitted evidence to support 
this claim is so significant, by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Unless a veteran submits new and material 
evidence, a finally disallowed claim cannot be reopened.  
Green (John H.) v. Derwinski, 4 Vet. App. 382 (1993).  

Additionally, although it has been suggested that the 
veteran's vitiligo has caused or aggravated his psychiatric 
disability, the Board points out that, since he may not be 
service-connected for the primary disorder, i.e., vitiligo, 
he may not be granted secondary service connection for a 
psychiatric disorder secondary to it.  38 C.F.R. § 3.310.  

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  See Annoni v. Brown, 5 Vet. App. 463 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board finds that the additional evidence 
submitted by the veteran to reopen his claim for service 
connection is not new and material, and thus, not sufficient 
to reopen his claim. 

II.  New and Material Evidence for PTSD

Pertaining to the claim for service connection for PTSD, 
evidence considered by the Board in its September 1984 
decision includes service medical records, service personnel 
records, VA hospitalization summaries, an April 1977 VA 
psychiatric examination report, a July 1982 psychological 
consultation report, and a September 1981 letter from Walter 
L. Prickett, M.D.  Having reviewed all of these records, the 
Board concluded that, aside from the veteran's contentions, 
the evidence did not show either corroboration of a stressor 
or a clear diagnosis of PTSD based on a clinical delineation 
of a stressor of the requisite severity.  

Additional evidence submitted in support of this claim is 
voluminous.  It includes private and VA medical and 
psychiatric examinations, and extensive counseling records 
from the Veterans Resource Center relative to psychiatric 
problems dating back to 1977.  During this time, many 
disparate diagnoses were provided by numerous examiners.  In 
1981, a physician diagnosed PTSD as a reaction to combat 
stress, relying the veteran's assertion that he had had 
combat experience in Vietnam.  A July 1982 VA psychology 
consultation report reflects that a diagnosis of PTSD was 
made.  The diagnosis was based, in pertinent part, on the 
veteran's assertions that was stationed at an airbase in 
Thailand that provided combat support missions in Vietnam; 
and that he observed the death of a saboteur during 
questioning.  A report of VA examination by a board of 
psychiatrists in March 1993 also found PTSD.  The diagnosis 
was based, in pertinent part, on the veteran's assertion that 
as part of an interrogational and investigational team, he 
had been ordered to kill a suspect.  He had also found the 
body of a friend whose throat had been cut.  The veteran 
related similar events in his testimony at the RO in March 
1991.

For purposes of deciding whether this claim is reopened (as 
well as for purposes of deciding whether it is well 
grounded), a claimant's assertions must be accepted as true 
unless inherently incredible or unless the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet.App. 19 (1993).  In this case, at least 
insofar as stressors allegedly experienced in Thailand are 
concerned, the veteran's assertions are presumed credible for 
the limited purpose of deciding whether his claim is reopened 
and well grounded.  He carries a diagnosis of PTSD that links 
the disorder to these alleged stressors.  This evidence is 
not only new, but also is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

The Board must next determine whether the reopened claim is 
well grounded in terms of all the evidence, both old and new.  
Winters v. West, 12 Vet. App. 205-207.  To be well grounded, 
a claim must be "plausible;" that is, it must be one which 
is meritorious on its own or capable of substantiation.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims has held that such a claim was well grounded 
where the veteran submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Gaines v. West, 11 Vet. App. 353, 357 
(1998), citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  

In this case, the record shows that the veteran carries a 
diagnosis of PTSD.  He has claimed exposure to various 
stressors, to include stressors that he alleges occurred 
while he was stationed in Thailand.  His service personnel 
records show that he was stationed there.  While there is no 
evidence specifically corroborating these non- combat 
stressors, the veteran's assertions are presumed credible for 
the limited purpose of determining whether the claim is well- 
grounded.  It appears that when making a well- grounded 
determination, insofar as noncombat stressors are concerned, 
corroborating evidence is not required at that point.  Moreau 
v. Brown, 9 Vet.App. 389, 393 (1993).  There is also medical 
opinion linking his PTSD to some of the alleged stressors.  
The claim is plausible, and therefore, well grounded.  

The Board will now turn to adjudication of the claim for 
service connection for PTSD on the merits.  In so doing, the 
Board finds that no prejudice to the veteran will ensue 
because he has been given adequate notice by the RO of the 
need to submit evidence and argument on the merits of the 
claim, has been informed of the pertinent laws and 
regulations and has been afforded an opportunity to testify 
as to the merits of his claim.  Bernard v. Brown, 384 (1993).

In reviewing the medical evidence, the Board notes that the 
veteran has numerous psychiatric diagnoses, including PTSD, 
personality disorder; alcoholism, major depression; 
schizophrenia, and cocaine dependence.  Because of these 
various diagnoses, in June 1992, the Board remanded the case 
for psychiatric examination by a board of two examiners for 
the purpose of ascertaining the complete and current 
diagnosis of the veteran's psychiatric disability.  This 
examination was accomplished in March 1993.  Military history 
as reported by the veteran indicated that his training was in 
investigation and interrogation.  He stated that as soon as 
he was transferred over to Thailand, he began picking up 
bodies and dealing with dead carcasses.  He had spent two 
months in Vietnam prior to going to Thailand.  He stated that 
two significant events in the war zone occurred that were 
particularly distressing for him.  As part of the 
interrogation and investigation team, he was required to kill 
many people who were suspects.  He was ordered, along with 
others, to decapitate a female by running over her neck with 
a tractor.  He also came upon the body of a friend who had 
had his throat cut.  He had had difficulties socially re-
integrating to civilian life and reported difficulties in 
many areas of his life, mainly along the lines of PTSD and 
depressive symptoms, as well as residual feelings of guilt 
due to the murder of the female suspect.  The diagnoses 
included PTSD.  The examination reports do not state that the 
claims file had been reviewed.  It should be noted, 
therefore, that the diagnosis was based on the veteran's 
account of his military history.  As will be shown by 
subsequent evidence, he is not a combat veteran and thus his 
lay testimony relating to his military history serves as an 
unacceptable predicate for the PTSD diagnosis arrived at on 
this, and prior, examinations.  

In considering the evidence of an in-service stressor, it 
must first be emphasized that although the veteran has, at 
times, claimed that he was involved in combat, this is not 
shown by evidence from the service department or from any 
other source.  Accordingly, the Board finds that he did not 
engage in combat with the enemy.  As to the other (noncombat) 
stressors alleged, there is no credible supporting evidence 
that these actually occurred.  

The veteran has claimed at various times, but most 
specifically during his March 1991 hearing before the RO, 
that he had served in the United States Air Force in Vietnam 
or in the area of Vietnam.  He stated that he stayed for 
three weeks in transit barracks at the Air Force Base in 
Saigon, where he was required to load body bags into planes 
returning to the United States.  He also claimed to have 
participated in the interrogation and killing of a suspected 
saboteur in Thailand by running over her head with a tractor.  
He had no idea why he had been chosen to be part of the 
interrogation of this individual.  He also claimed to have 
seen bodies of guards who had had their throats cut the night 
before.  He stated that the base had been fired at directly 
and that he had fired back.  None of these experiences have 
been corroborated by any objective evidence.  It is noted 
incidentally that a comparison of this hearing testimony and 
the PTSD examination reveals many factual discrepancies.  

The veteran's statement of having been in Saigon for three 
weeks (or two months) cannot be corroborated.  His DD Form 
214 indicates that he spent 11 months and 23 days overseas.  
Air Force personnel records reveal that he was in the 388th 
Supply Squadron at Korat Royal Thai Air Force Base in 
Thailand from July 31, 1966 to July 23, 1967, a period of 11 
months and 23 days.  There is no evidence that he spent time 
in Saigon or elsewhere in Vietnam.  Accordingly, his 
assertions as to Vietnam-based stressors are inherently 
incredible.

As to the incidents involving a suspected saboteur or 
engaging in firefights, the veteran's duties in Thailand, as 
evidenced by his personnel records, were document control 
clerk, receipts and shipments clerk, and key-punch operator.  
His military occupation specialty, according to his DD 214, 
was Inventory Management Specialist.  There is no evidence of 
any special training in investigation or interrogation of 
suspects.  As to the claim of having returned fire, he had 
earned no military citations of the type awarded primarily or 
exclusively for circumstances relating to combat, nor is 
there any evidence in his personnel file that his unit, the 
388th Supply Squadron, participated in an operation or 
campaign which might possibly suggest combat activity on the 
part of base personnel.  Finally, and most importantly, there 
is simply no corroborative evidence as to the existence of 
these noncombat stressors.  

In November 1996, the RO sent a questionnaire to the veteran 
for verification of his stress-producing event(s), to include 
the month and year of the event, and his specific 
organization assignment, including company, battalion, and 
regiment.  Although a reply from the veteran was apparently 
received, it has not been associated with the claims file.  A 
letter to the United States Army & Joint Services Environment 
Support Group (ESG) in November 1996 noted that the veteran 
had not listed any other persons who were involved in or 
aware of the incidents claimed as stressors.  

A response from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), the successor to ESG, 
included a brief history of the 388th Tactical Fighter Wing 
(388th TFW), which was the higher headquarters of the 388th 
Supply Squadron.  This history indicated that the 388th TFW 
moved to Korat Royal Thai Air Force Base in Thailand in April 
1966 to support the United States Air Force effort against 
North Vietnam.  From that base, Republic F-105 Thunderchiefs 
had struck all major targets in North Vietnam.  The first 
strike was in March 1967.

The veteran's statements and testimony are not sufficient to 
establish that he engaged in combat with the enemy.  Since he 
had not engaged in combat with the enemy, his lay testimony 
as to in-service stressors alone does not establish the 
occurrence of a noncombat stressor.  Moreover, psychiatric 
examinations providing a diagnosis of PTSD were predicated 
upon the veteran's statements that he had service in Vietnam 
and that he was a combat veteran.  As stated by the Court in 
Swann v. Brown, 5 Vet. App. 229, 133 (1993), the Board is not 
bound to accept the opinion of medical professionals that a 
veteran's PTSD was secondary to wartime experiences, nor a 
diagnosis of PTSD many years following a veteran's separation 
from service, when such professionals relied solely on a 
history as related by the veteran.  A diagnosis can be no 
better than the facts alleged.  

The evidence preponderates against the claim.  





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a skin disorder, the 
claim is not reopened.  

The claim for service connection for PTSD is reopened and 
found to be well grounded.  The claim is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

